Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about January 13, 2003, which granted defendants’ motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
The court properly held that plaintiffs action, commenced in November 2001, was barred by the three-year statute of limitations for malpractice (CPLR 214 [6]). The relationship and bond of continuous trust necessary for the continuing representation doctrine to apply (see Aaron v Roemer, Wallens & Mineaux, 272 AD2d 752, 754 [2000], lv dismissed 96 NY2d 730 [2001]) were definitively severed in October 1998, when the underlying action in which defendant represented plaintiff was settled and plaintiff wrote to the court expressing her clear dissatisfaction with defendant as counsel. Indeed, there is no evidence that plaintiff, who shortly thereafter, represented by different counsel, moved to rescind the settlement agreement, was subsequently represented by defendant (see id.). Concur— Buckley, PJ., Nardelli, Sullivan and Lerner, JJ.